Citation Nr: 1448961	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  98-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to April 30, 2013, and an initial rating in excess of 20 percent for radiculopathy of the left lower extremity from April 30, 2013.

(The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU ) prior to March 13, 2012, is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1997.

A March 2007 rating decision granted service connection for left lower extremity disability and assigned a rating of 10 percent, effective October 16, 2006.  In a July 2008 decision, the Board, in pertinent part, assigned an earlier effective date of August 23, 2004, for an initial rating of 10 percent for the Veteran's left lower extremity radiculopathy (finding that the criteria for a separate compensable rating for radiculopathy, left lower extremity, associated with the service-connected low back disability were not met prior to that date.)  The Veteran appealed to the Court the part of the Board's decision that denied entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity from August 23, 2004, (the Veteran did not appeal the Board's denial of a compensable rating for radiculopathy of the left lower extremity prior to this date).  In a June 2010 Memorandum Decision, the Court set aside that part of the Board's decision and remanded the matters for further adjudication consistent with the Court's decision.  In a November 2013 rating decision the RO increased the rating for left lower extremity disability to 20 percent disabling, effective April 30, 2013.

An April 2012 rating decision granted a separate 10 percent rating for radiculopathy, right lower extremity associated with low back injury, effective October 17, 2006.

This issues on appeal were previously before the Board in July 2012 and were remanded for additional development.

In July 2014 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Symptoms associated with the Veteran's radiculopathy of the right lower extremity result in mild incomplete paralysis of the sciatic nerve.  

2.  Symptoms associated with the Veteran's radiculopathy of the left lower extremity prior to April 30, 2013, resulted in mild incomplete paralysis of the sciatic nerve.

3.  Symptoms associated with the Veteran's radiculopathy of the left lower extremity from April 30, 2013, result in moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, prior to April 30, 2013, have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity, from April 30, 2013, have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the March 2007 and April 2012 rating decisions granted service connection for the disabilities, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3)(no VCAA notice required because of filing of NOD); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required).  As for rating the Veteran's disabilities, the relevant disability rating criteria have been provided to the Veteran, including in the November 2013 supplemental statement of the case.

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with the claims file, as are VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board here observes, however, that the Veteran did not give testimony concerning his lower extremity disabilities at the July 2014 Board hearing.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, in April 2013 and September 2013 the Veteran underwent VA examinations that addressed the medical matters presented by this appeal.  Further, updated VA records have been associated with the claims file.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Because the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Factual background

At an August 2004 VA examination the Veteran stated that back pain would radiate to both of his legs and buttocks and even went down to his left foot posterior aspect including his toes.  Physical examination revealed no muscle atrophy or wasting in the lower extremities.  Both patellar reflexes were 2/4 and bilateral ankle jerks were 1/4.  There was no gross sensory deficit noticed in the lower extremities.  The strength of the lower extremities was 5/5 and there was no gross sensory deficit.  The diagnosis included evidence of radiculopathy of the left lower extremity.

An October 2004 private medical evaluation revealed that the Veteran was "neurologically normal" in both lower extremities.

At an October 2006 VA examination the Veteran stated that when he had back pain it usually radiated to both legs.  Lower extremity examination revealed no muscle atrophy or wasting.  Both patellar reflexes were 2/4, and ankle jerks were zero on the left and 1/4 on the right.  There was some decreased sensory deficit noticed in his left leg in relation to his right leg.  There was some decreased deficit noticed on the left upper thigh, lateral aspect and other decreased sensory deficit on the lower extremity below the knee, the lateral aspect of the left leg, with no apparent sensory deficit noticed on his right leg.  The strength was 5/5 bilaterally, and there was no gait abnormality.  The diagnosis included residuals of radiculopathy to the left lower extremity.

A January 2007 private medical report prepared for the United Stated Department of Labor (DOL) indicates that the Veteran continued to have low back pain and numbness, tingling and weakness of both legs.  On physical examination, the Veteran had reduced left ankle jerk and weakness on testing the peroneal eversion and anterior tibialis of the left leg.  The Veteran had Grade III sensory loss at L5 and S1 on the left leg only.  For DOL purposes, using American Medical Association guidelines to evaluate permanent impairment, the examiner used various calculations and tables to determine that the Veteran had a 60 percent left lower extremity impairment.

In September 2008, the Veteran was seen by his private physician and complained of a stabbing sensation to the right and left lower extremity.

On November 2008 VA examination, the Veteran reported moderate to severe pain which was usually daily, radiating to the buttocks down to the lateral thighs and to the posterior calf of the left lower extremity.  On physical examination, the Veteran had lower back pain which radiated to the left buttock down to the left posterior part of his calf muscles.  Deep tendon reflexes were within physiological limits, vibration and position sense was intact, there was no evidence of muscle atrophy on motor examination, midcalves and midthighs were equal and symmetrical, and there was no sensory deficit of the lower extremities by monofilament.  The diagnosis included radiculopathy of the left lower extremity.  

An October 2009 private treatment report notes that the Veteran complained of a 3 day history of severe low back pain which had been going down both his legs.  He stated that the pain was quite intense and he was unable to get up and move.  On physical examination, his strength to his left iliopsoas was 4+/5 and 5/5 on the right.  Dorsiflexion and plantar flexion was 5/5 and he had pain with straight leg raising at 30 degrees.  The Veteran also had decreased sensation to pinprick, worse on the right than on the left, and an antalgic gait.  The diagnosis was displacement of lumbar intervertebral disc without myelopathy.  

On September 2010 VA spine examination, the Veteran reported radiculopathy of the lower extremities.  He stated that the pain was getting worse and radiated to both lower extremities with a heating sensation and stabbing sensation, occasional.  There was numbness, paresthesias, and leg or foot weakness (but not falls or unsteadiness).  On peripheral nerves examination, ankle jerk was 1+ (hypoactive) on detailed reflex examination and sensory examination of the L4-5 distribution showed decreased pain or pinprick and light touch of both lower extremities.  On detailed motor examination, the Veteran had active movement against gravity (3) on left hip flexion and extension and left knee flexion and extension.  He had active movement against some resistance (4) on right hip flexion and extension and right knee flexion and extension as well as on bilateral ankle dorsiflexion, ankle plantar flexion and great toe extension.  The Veteran had an abnormal gait but muscle tone was normal and there was no muscle atrophy, and the nerve disorder did not affect the function of any joint.  Lasegue's sign was positive bilaterally.  The diagnosis was radiculopathy, bilaterally, found severe left side.  The etiology was discogenic disease lumbosacral spine.

A June 2011 private Independent Medical Examination report (for purposes of the Veteran's employment as a prison guard) noted that there were trace reflexes at the knees and ankles, no gross motor or sensory deficit in the lower extremities to light touch, and straight leg raising test was negative to 80+ degrees with no true nerve root tension signs.  The impression included failed back surgery syndrome with chronic lumbar radicular pain.  

A March 2012 report of VA back examination noted that the Veteran had flare-ups of low back pain which usually started in the morning and radiated as dull pain from the right buttocks to the right groin area to the lateral aspect of the calves to the ankle.  With the exception of 3/5 (active movement against gravity) on right great toe extension, muscle strength testing was normal throughout and there was no muscle atrophy.  Reflex examination was 1+ (hypoactive) of the right knee and ankle and normal of the left knee and ankle.  Sensory examination of the upper anterior thigh (L2) was normal bilaterally.  The Veteran had decreased sensation to light touch (dermatome) testing of the right thigh/knee (L3/4), lower leg/ankle (L4/L5/S1) and foot/toes (L5).  Sensory examination of left thigh/knee, lower leg/ankle, and foot/toes was normal.  The diagnosis included radiculopathy, bilateral lower extremity.

At an April 2013 VA examination the Veteran reported bilateral buttocks pain with left lateral thigh and calf pain associated with numbness and tingling in the left great toe.  Muscle strength testing of the left ankle was 4/5, and left gastrocnemius and anterior tibialis muscle atrophy was noted.  Reflex examination of the knees and ankles was absent, and sensory examination was normal.  The examiner stated that the Veteran's right sciatic and right common peroneal nerve was normal, and the left sciatic and left common peroneal nerve had moderate incomplete paralysis.  

At a September 2013 VA examination, the Veteran complained of lateral thigh radiation and paresthesias of the ankles.  Muscle strength testing of the right knee was 5/5 and the left knee was 4/5, with the right ankle 5/5 and the left ankle 4/5.  Reflexes of the knees was 2+, and ankles were 1+.  Sensory examination of the left and right lower extremities was normal.  The examiner indicated that the Veteran had mild right lower extremity (sciatic nerves) disability with moderate left lower extremity (sciatic nerve) disability.

I.  Right lower extremity

While the April 2013 VA examiner (as well as VA examiners in 2004, 2006, and 2008) did not note right lower extremity radiculopathy, examiners such as the September 2013 VA examiner have found symptoms such as some reduction in muscle strength and reflexes indicative of at least some radiculopathy being present.  The evidence pertaining to the Veteran's right lower extremity during the appeal period, as noted by the September 2013 VA examiner, has tended show that the Veteran's radiculopathy is best characterized as, at most, mild.  In sum, the Board finds that the Veteran's right lower extremity radiculopathy disability is consistent with mild disability warranting the current 10 percent rating under Code 8520 for mild incomplete paralysis of the sciatic nerve.  Thus, a rating in excess of 10 percent is not warranted.

II.  Left lower extremity.

A.  Prior to April 30, 2013

While reports prior to April 30, 2013 have revealed some diminished sensation, and reduced left ankle and knee reflexes, the medical evidence has shown little or no loss of strength in the left leg.  The Board notes that the January 2007 private report made statements such as Grade III sensory testing and through various calculations and tables determined that the Veteran had a 60 percent left lower extremity impairment.  However, these calculations were rendered for DOL purposes and do not translate to the VA rating criteria.  Thus, that examiner's opinion has minimum probative value when weighed against the various VA examination reports, which were done in consideration of the VA rating criteria and after review of the claims file.  Additionally, the Board can find no evidence of muscle atrophy prior to the findings reported on the April 2013 VA examination.  In sum, the Board believes that the Veteran's left lower extremity radiculopathy disability picture is consistent with mild disability warranting the current 10 percent rating prior to April 30, 2013 under Diagnostic Code 8520, and a rating in excess of 10 percent is not warranted for this timeframe.  

B.  From April 30, 2013

Findings from the April and September 2013 VA examinations have shown that the Veteran's left lower extremity radiculopathy is best characterized as moderate.  This is shown in factors such as left lower extremity muscle strength, which has tended to be 4/5, and sensory testing, which has been essentially normal.  None of the findings indicate a moderately severe disability picture. In sum, the Board finds that the Veteran's left lower extremity radiculopathy disability has not manifested symptoms that can be consistent with moderately severe disability which would warrant an increased (40 percent) rating under Diagnostic Code 8520.  Thus, a rating in excess of 20 percent for this time period is not warranted.


ORDER

An initial rating in excess of 10 percent for right lower extremity disability is denied.

An initial rating in excess of 10 percent for left lower extremity disability prior to April 30, 2013, is denied.

An initial staged rating in excess of 20 percent for left lower extremity disability from April 30, 2013, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


